DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7th, 2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Patent No. 9,768,155).
Regarding to claim 1, Lin teaches a semiconductor device, comprising:
a first redistribution layer (RDL) substrate (Fig. 31, element 782) comprising:
a first dielectric structure (Fig. 31, structure 700 in stack 782); and
a first conductive structure through the first dielectric structure and comprising one or more first conductive redistribution layers (Fig. 31, structure 720 in stack 782);
an electronic component over the first RDL substrate, wherein the electronic component is coupled with the first conductive structure (Fig. 31, element 276);
a body over a top side of the first RDL substrate, wherein the electronic component is in the body (Fig. 31, structure 696 in stack 782);
a second RDL substrate (Fig. 31, element 786) comprising:
a second dielectric structure over the body (Fig. 31, structure 700 in stack 786); and
a second conductive structure through the second dielectric structure and comprising one or more second conductive redistribution layers (Fig. 31, structure 720 in stack 786); and
an internal interconnect coupled between the first conductive structure and the second conductive structure (Fig. 31, element 776);
wherein:
the first conductive structure comprises a conductive path comprising a trace and a downward via (Fig. 31, structure 720 in stack 782 comprises a conductive path comprising a trace and a downward via);
the second conductive structure comprises a conductive path comprising a trace and an upward via (Fig. 31, structure 720 in stack 786 comprises a conductive path comprising a trace and an upward via); and
the body contacts the first RDL substrate and the second RDL substrate (Fig. 31. body 696 contacts the first RDL substrate and the second RDL substrate through structure 776, please note that the claim does not require a direct contact).
Regarding to claim 2, Lin teaches an underfill between the electronic component and the top side of the first RDL substrate, and contacting a bottom side of the electronic component (Fig. 31, element 278).
Regarding to claim 3, Lin teaches the body extends between a bottom side of the second RDL substrate and a top side of the electronic component (Fig. 31, body 696 extends between a bottom side of the second RDL substrate and a top side of the electronic component).
Regarding to claim 8, Lin teaches the first dielectric structure and the second dielectric structure are careless (Fig. 31).
Regarding to claim 12, Lin teaches the internal interconnect comprises a pillar (Fig. 31).
Claims 1-3, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (U.S. Patent Application Publication No. 2014/0063768).
Regarding to claim 1, Tanaka teaches a semiconductor device, comprising:
a first redistribution layer (RDL) substrate (Fig. 13A-C, the lower structure) comprising:
a first dielectric structure (Fig. 13A-C; [0037], last 5 lines, structure 31 in the bottom structure); and
a first conductive structure through the first dielectric structure and comprising one or more first conductive redistribution layers (Fig. 13A-C; via 40 and the wiring in the lower structure);
an electronic component over the first RDL substrate, wherein the electronic component is coupled with the first conductive structure (Fig. 13A-C, element 3);
a body over a top side of the first RDL substrate, wherein the electronic component is in the body (Fig. 13A-C, element 7/8);
a second RDL substrate (Fig. 13A-C, the upper structure) comprising:
a second dielectric structure over the body (Fig. 13A-C; [0037], last 5 lines, structure 31 in the upper structure); and
a second conductive structure through the second dielectric structure and comprising one or more second conductive redistribution layers (Fig. 13A-C; via 60 and the wiring in the upper structure); and
an internal interconnect coupled between the first conductive structure and the second conductive structure (Fig. 13A-C, element 50);
wherein:
the first conductive structure comprises a conductive path comprising a trace and a downward via (Fig. 13A-C; via 40 and the wiring in the bottom structure);
the second conductive structure comprises a conductive path comprising a trace and an upward via (Fig. 13A-C; via 60 and the wiring in the upper structure); and
the body contacts the first RDL substrate and the second RDL substrate (Fig. 13C, the body including layers 7 and 8 contacts the first RDL substrate and the second RDL substrate).
Regarding to claim 2, Tanaka teaches an underfill between the electronic component and the top side of the first RDL substrate, and contacting a bottom side of the electronic component (Fig. 13A-C, element 4).
Regarding to claim 3, Tanaka teaches the body extends between a bottom side of the second RDL substrate and a top side of the electronic component (Fig. 31, body 7/8 extends between a bottom side of the second RDL substrate and a top side of the electronic component).
Regarding to claim 8, Tanaka teaches the first dielectric structure and the second dielectric structure are careless (Fig. 31).
Regarding to claim 9, Tanaka teaches the first RDL substrate is a cavity substrate comprising the body and inner sidewalls of the body defining a cavity and bounding the electronic component (Fig. 13C).
Regarding to claim 11, Tanaka teaches the internal interconnect comprises a metallic-core ball having a solder coating (Fig. 13C).
Regarding to claim 12, Tanaka teaches the internal interconnect comprises a pillar (Fig. 13C).
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 4, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “an adhesive between the electronic component and a bottom side of the 
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “a gap is defined between one of the inner sidewalls of the body and a sidewall of the electronic component” in combination with the limitations recited in claim 1 and claim 9.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “an additional electronic component on a bottom side of the first RDL substrate, wherein the additional electronic component is coupled with the first conductive structure and comprises a resistor, a capacitor, an inductor, or a transistor” in combination with the limitations recited in claim 1.
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “removing the top carrier and the bottom carrier; and singulating through the top substrate, the bottom substrate, and the body; wherein the body is provided after said coupling and prior to removing the top carrier and the bottom carrier, and the body contacts the top substrate and the bottom substrate” in combination with the rest of limitations recited in claim 14.
Regarding to claim 17, the prior art fails to anticipate or render obvious the claimed limitations including “removing the top carrier and the bottom carrier; and singulating the first top substrate unit, the bottom substrate, and the body; wherein the body is provided after said coupling and prior to removing the top carrier and the bottom carrier, and the body contacts the top substrate and the bottom substrate” in combination with the rest of limitations recited in claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828